Citation Nr: 1415205	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  05-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for service-connected narcolepsy prior to August 10, 2010 and in excess of 80 percent thereafter. 

2. Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to May 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. A June 2012 rating decision increased the rating assigned to service-connected narcolepsy from 10 percent to 80 percent, effective August 10, 2010.  However, as this rating is still less than the maximum benefit available, the appeal remained pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2004, the Veteran and his spouse testified at a hearing held at the RO before a Decision Review Officer. A transcript of the hearing has been associated with the Veteran's claims file. 

In July 2010 and July 2011, the Board again remanded the Veteran's claims for further evidentiary development. The Veteran's claims have been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for an increased rating for service-connected narcolepsy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of the claim of entitlement to TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal of the claim of entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim of entitlement to TDIU is dismissed.


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  In the April 2011 supplemental statement of the case, the agency of original jurisdiction (AOJ) references an August 2010 VA examination.  This examination is also cited in the Board's July 2011 remand as satisfying the Board's orders in the July 2010 remand.  However, the Board's review of the record at this time reveals that the August 2010 VA examination report is no longer associated with the claims file.  This examination was the basis for the increase in the Veteran's rating for service-connected narcolepsy from 10 percent to 80 percent.  Thus, the Board cannot equitably adjudicate the Veteran's claim without that document.   

In addition, the record demonstrates that the Veteran receives regular treatment at the Des Moines VA Medical Center (VAMC), but the most recent VA treatment note is dated in May 2012.  Therefore, all VA treatment notes for the Veteran dated from May 2012 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Associate a copy of the August 2010 VA examination with the claims file.  

2. Associate all VA treatment notes for the Veteran from the Des Moines VAMC, and any associated outpatient clinics, dated from May 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


